Citation Nr: 0806744	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, J.G., H.G., and T.B.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1991 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the veteran testified before the 
undersigned at the RO.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder because his diagnosis was a personality 
disorder and not subject to service connection.

2.  Evidence added to the claims file since the May 1998 
rating decision establishes that the veteran has been 
diagnosed with major depression, a fact not established by 
the evidence of record prior to the May 1998 decision.


CONCLUSION OF LAW

Evidence submitted since the May 1998 rating decision wherein 
the RO denied service connection for a psychiatric disorder 
is new and material; thus, the claim may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Given the favorable decision, discussed below, the Board 
finds that discussion of the requirements of the VCAA is 
unnecessary.


Analysis

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a), 3.304 (2007).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, variously diagnosed as personality 
disorder, impulse control, and attention deficit, 
hyperactivity disorder was denied in a May 1998 RO rating 
decision.  The RO indicated that, while service records show 
he was treated for psychiatric symptoms in service, his 
diagnoses were a personality disorder and alcohol dependence.  
A personality disorder was not an acquired psychiatric 
disorder that could be subject to service connection.  In 
addition, the veteran's alcohol dependence was considered the 
result of willful misconduct.

The evidence of record at the time of the May 1998 rating 
decision included the veteran's service medical records.  
They indicate that his psychiatric examination in April 1991 
was normal.  A March 1992 record shows the veteran underwent 
evaluation for alcohol abuse.  Subsequently, that same month, 
he was diagnosed with alcohol dependence and life 
circumstance problem.  He was admitted to the Naval Alcohol 
Rehabilitation Center in April 1992.  In August 1992, the 
veteran reported suicidal thoughts and was admitted to 
psychiatry.  At discharge from this hospitalization, he was 
diagnosed with alcohol dependence and a personality disorder.  
A subsequent August 1992 record shows the veteran was 
increasingly depressed.  The assessment was alcohol 
dependence, rule out learning disability, and rule out 
exogenous depression.  A September 1992 record shows the 
veteran reported suicidal ideation, severe depression, 
anxiety related to service, and homicidal ideation.

Post-service records show the veteran was treated in June 
1997 for psychiatric symptoms.  Following examination he was 
diagnosed with a progressive developmental disorder and 
attention deficit hyperactivity disorder.

A September 1997 private treatment record shows diagnoses of 
impulse control disorder, attention deficit hyperactivity 
disorder, and alcohol dependence.

Following the May 1998 rating decision, numerous records were 
added to the veteran's claims file.

A September 1978 private treatment record shows the veteran, 
six years old at that time, was extremely active, easily 
distracted, and disruptive.  Following examination, he was 
diagnosed with adjustment reaction of childhood.

A February 1982 private record shows the veteran was 
psychologically evaluated for placement in school.  He had a 
history of behavior problems.  The psychologist indicated the 
veteran had problems with his short attention span, level of 
immaturity, and low tolerance for frustration.

An August 1983 private record shows the veteran was evaluated 
because he had trouble getting along with other children.  He 
had problems at school, which included hyperactivity.

May 1990 private treatment records show the veteran's parents 
were concerned that he was depressed.  His parents and 
teachers indicated he had difficulty relating to authority 
figures.  He was highly defensive and unable to accept 
criticism.  

A private October 1990 neuropsychological examination 
indicated the veteran's parents sought an evaluation of him.  
He had a longstanding history of behavior problems and a 
previous diagnosis of attention deficit disorder with 
hyperactivity.  The examiners indicated that the symptoms led 
to a diagnosis of pervasive developmental disorder and a risk 
of decompensation in the direction of the schizophrenia 
spectrum.

An October 1993 private treatment record shows the veteran 
had been recently discharged from service and had attention 
problems.  His testing revealed attention deficit disorder 
without hyperactivity.

An August 2003 private treatment record shows diagnoses of 
attention deficit hyperactivity disorder and alcohol and 
cannabis abuse.
 
An April 2006 private treatment record shows the veteran was 
diagnosed with an unspecified psychosis.

Private treatment records dated from October to December 2006 
show diagnoses of psychotic disorder, pervasive developmental 
disorder, attention deficit hyperactivity disorder, and 
alcohol dependence.

In December 2007, the veteran testified before the 
undersigned.  The veteran's clinical counselor was also 
present and testified.  He treated the veteran for the 
previous two years for depression.  He reviewed the veteran's 
service medical records and noticed he complained of 
depression while in service.  At one point, he was having 
suicidal ideation and had to be placed under watch.  He 
believed the veteran was discharged with severe depression 
that did not exist prior to service, and the veteran 
continued to exhibit this disorder now.  While the veteran's 
counselor acknowledged he had been diagnosed with a 
personality disorder, he believed the veteran also suffered 
from depression that began in service.  Major depression was 
noted.

The Board finds that the evidence added to the claims file 
since the May 1998 rating decision is both new and material.  
The evidence suggests that the veteran has a psychiatric 
disorder that is acquired, in addition to his personality 
disorder.  His claim was previously denied because his 
psychiatric disorder was a personality disorder and, 
therefore, not subject to service connection.  The new 
testimony of the veteran's counselor suggests that he has a 
diagnosis that is acquired.  Therefore, the Board finds that 
this evidence is both new and material, and the veteran's 
claim is reopened.




ORDER

The application to reopen the claim of entitlement to service 
connection for a psychiatric disorder is granted.


REMAND

Based on the new evidence added to the claims file, the Board 
finds that a remand is necessary to determine whether the 
veteran has an acquired psychiatric disorder that was either 
incurred in or aggravated by service.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
with an appropriate specialist to 
determine the current diagnoses 
attributable to the veteran's psychiatric 
symptoms.  The examiner should review the 
claims file and comment on the following.

a.  What is the most accurate diagnosis 
of the veteran's psychiatric disorder?  
Please confirm or refute diagnoses of 
schizophrenia, major depression, and 
psychosis.

b.  Is at least one of the veteran's 
psychiatric diagnoses an acquired 
disorder as opposed to a developmental 
or congenital disorder or personality 
disorder?

c.  Is it at least as likely as not 
that the acquired psychiatric 
disorder was manifest during 
service?

d.  Did the veteran have 
manifestations of schizophrenia, 
major depression, or psychosis in 
service?

e.  Is there a relationship between 
the current diagnosis and any in-
service manifestations?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


